Judgment for plaintiffs in an action to recover damages for negligent treatment of the plaintiff wife by a nurse reversed on the law, with costs, and complaint dismissed, with costs. The relationship of master and servant does not exist between a hospital and a nurse employed by it so as to render the former liable under the doctrine of respondeat superior. (Matter of Renouf v. N. Y. C. R. R. Co., 254 N. Y. 349; Mieryjeski v. Bay Ridge Sanitariums Inc., 237 App. Div. 851; Schloendorff v. New York Hospital, 211N. Y. 125; Phillip, v. Buffalo General Hospital, 239 id. 188; Mills v. Society of New York Hospital, 242 App. Div. 245; affd., 270 N. Y. 594; Hendrickson v. Hodkin, 250 App. Div. 619.) In addition, it appears without dispute that in this case the nurse in question was one specially retained by the plaintiff wife to render exclusive service, and her compensation was paid directly by the patient. Under these circumstances, the application of the doctrine expressed in the foregoing authorities is emphasized. Hagarty, Davis, Johnston, Taylor and Close, JJ., concur.